Name: Political and Security Committee Decision EUPM/3/2007 of 30 November 2007 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH)
 Type: Decision
 Subject Matter: Europe;  European construction;  international security;  personnel management and staff remuneration
 Date Published: 2007-12-14

 14.12.2007 EN Official Journal of the European Union L 329/63 POLITICAL AND SECURITY COMMITTEE DECISION EUPM/3/2007 of 30 November 2007 concerning the appointment of the Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third paragraph of Article 25 thereof, Having regard to Council Joint Action 2007/749/CFSP of 19 November 2007 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (1), and, in particular, Article 17 thereof, Having regard to Council Joint Action 2005/824/CFSP of 24 November 2005 on the European Union Police Mission (EUPM) in Bosnia and Herzegovina (BiH) (2), and, in particular, Article 9(1) thereof, Whereas: (1) Article 9(1) of Joint Action 2005/824/CFSP provides that the Council authorises the Political and Security Committee (PSC) to take the relevant decisions in accordance with Article 25 of the Treaty, including the decision to appoint a Head of Mission/Police Commissioner. (2) On 5 December 2006, the PSC adopted Decision EUPM/1/2006 (3) extending the mandate of Brigadier General Vincenzo Coppola as Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina until 31 December 2007. (3) The Secretary General/High Representative has proposed to the PSC that the mandate of Brigadier General Vincenzo Coppola be extended, HAS DECIDED AS FOLLOWS: Article 1 The mandate of Brigadier General Vincenzo Coppola is hereby extended as Head of Mission/Police Commissioner of the European Union Police Mission (EUPM) in Bosnia and Herzegovina, until 31 December 2008. Article 2 This Decision shall take effect on the day of its adoption. It shall apply until 31 December 2008. Done at Brussels, 30 November 2007. For the Political and Security Committee The President C. DURRANT PAIS (1) OJ L 303, 21.11.2007, p. 40. (2) OJ L 307, 25.11.2005, p. 55. (3) OJ L 365, 21.12.2006, p. 87.